Civilian fay. — Plaintiffs, maritime employees of the Government on vessels of the Army Transportation Corps, sue to recover the difference between the pay they received and the prevailing wage scale in the maritime industry. The case came before the court on its own motion upon consideration of the order entered February 3, 1967, denying defendant’s motion to dismiss the action of James S. Abbott for failure to prosecute, returned the case to the trial commissioner for *800further proceedings, and directed plaintiff to proceed expeditiously with the case or risk having it dismissed for failure to prosecute. Noting that Mr. Abbott had failed to comply with the order of the trial commissioner entered October 6, 1967, within the extensions of time granted therefor, and having-failed to comply with the court’s February 3, 1967, order, the court on May 6,1968, ordered that the petition of James S. Abbott be dismissed for failure to prosecute.